DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17486510, filed 09/27/2021 claims foreign priority to 2020-167742, filed 10/02/2020.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 09/27/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al (US 2015/0077772) in view of Bell et al (US 2013/0063734).
Regarding claim 1, Satou et al discloses image forming apparatus (fig. 1 item 10a, printer) that accepts an input of application data generated by predetermined application software or compatible application software compatible with the predetermined application software and that is capable of executing a print process based on the application data, the image forming apparatus comprising (printer 10a receives a print preview application supported by printer 10a for inputting data such as ie font data or a 3d function of an application for replacing application ie font data or a 3d function of an application, previewing an application ie font data or a 3d function of an application and printing an images comprising, [0009]-[0011], [0025]-[0034]): 
an analyzer that analyzes the application data (system determines whether the application ie font data or a 3d function of an application is supported, [0025]-[0034]); 
a determiner that determines whether a font included in the application data is to be substituted based on a result of the analysis performed by the analyzer (system determines whether the application ie font data or a 3d function of an application is to be replaced, [0009]-[0011], [0025]-[0034]); 
a preview image display that displays, when the determiner determines that the font is to be substituted, a preview image based on post-substitution data obtained after the font is substituted (after font is replaced, display the replaced part font, [0009]-[0011], [0031]-[0034])
Satou et al does not specifically disclose concept of caution information outputter that outputs predetermined caution information when the determiner determines that the font is to be substituted;
However, Bell et al specifically teaches concept of caution information outputter that outputs predetermined caution information when the determiner determines that the font is to be substituted (when system determines font substitution is needed (when the determiner determines that the font is to be substituted), it sends a message (outputs predetermined caution information), [0015]-[0016], [0022]-[0024], [0032]-[0033]);
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Satou et al with concept of caution information outputter that outputs predetermined caution information when the determiner determines that the font is to be substituted of Bell et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve substituting user-selectable fonts in printing device to facilitate print task, (Bell et al, [0001])

Regarding claim 2, Satou et al discloses image forming apparatus (fig. 1 item 10a, printer), wherein 
the preview image display displays the preview image with predetermined first marking applied to a portion corresponding to the substitution of the font in the preview image (after font is replaced (marked), display the replaced part font, [0009]-[0011], [0025]-[0034])

Regarding claim 3, Satou et al discloses image forming apparatus (fig. 1 item 10a, printer), wherein 
the preview image display applies, when second marking based on the application data is applied in advance to the portion corresponding to the substitution of the font in the preview image, the first marking of a different type from the second marking (after font is replaced (marked) with second alternative fonts another time, display the replaced part font, [0009]-[0011], [0025]-[0034], [0062], [0069], [0071]).

Regarding claim 4, Satou et al discloses image forming apparatus (fig. 1 item 10a, printer), wherein 
the preview image display applies the first marking in a dynamic manner (after font is replaced (marked), actively (dynamic manner) display the replaced part font, [0009]-[0011], [0025]-[0034])

Regarding claim 7, Satou et al discloses image forming apparatus (fig. 1 item 10a, printer), wherein 
the preview image display displays the preview image with predetermined third marking applied to the second region (after font is replaced (marked) with third alternative fonts another time at another position, display the replaced part font, [0009]-[0011], [0025]-[0034], [0062], [0069], [0071]).

Regarding claim 8, Satou et al discloses image forming apparatus (fig. 1 item 10a, printer), wherein 
the preview image display defines the second region based on whether the substituted font corresponds to horizontal writing or vertical writing (after font is replaced (marked) with second alternative fonts another time at another position, display the replaced part font at another position, [0009]-[0011], [0025]-[0034], [0062], [0069], [0071]).

Regarding claim 9, Satou et al discloses image forming apparatus (fig. 1 item 10a, printer), further comprising: 
a transmitter that transmits preview image display data for displaying the preview image in a display included in a mobile terminal device, to the mobile terminal device (after font is replaced (marked), actively (dynamic manner) displaying on mobile device 20 the replaced part font, [0009]-[0011], [0025]-[0034], [0039]).

Regarding claim 10, Satou et al discloses non-transitory computer readable storage medium including a program for controlling an image forming apparatus (fig. 1 item 10a, printer) that accepts an input of application data generated by predetermined application software or compatible application software compatible with the predetermined application software and that is capable of executing a print process based on the application data, the control program causing a computer of the image forming apparatus to execute (printer 10a receives a print preview application supported by printer 10a for inputting data such as ie font data or a 3d function of an application for replacing application ie font data or a 3d function of an application, previewing an application ie font data or a 3d function of an application and printing an images comprising, would be obvious to have non-transitory computer readable storage medium including a program for controlling an image forming apparatus that accepts an input of application data generated by predetermined application software or compatible application software compatible with the predetermined application software and that is capable of executing a print process based on the application data, the control program causing a computer of the image forming apparatus to execute, [0009]-[0011], [0025]-[0034]): 
analyzing the application data (system determines whether the application ie font data or a 3d function of an application is supported, [0025]-[0034]); 
determining whether a font included in the application data is to be substituted based on a result of the analysis (system determines whether the application ie font data or a 3d function of an application is to be replaced, [0009]-[0011], [0025]-[0034]); 
displaying, when it is determined that the font is to be substituted, a preview image based on post-substitution data obtained after the font is substituted (after font is replaced, display the replaced part font, [0009]-[0011], [0031]-[0034])
Satou et al does not specifically disclose concept of outputting predetermined caution information when it is determined that the font is to be substituted;
However, Bell et al specifically teaches concept of outputting predetermined caution information when it is determined that the font is to be substituted (when system determines font substitution is needed (when the determiner determines that the font is to be substituted), it sends a message (outputs predetermined caution information), [0015]-[0016], [0022]-[0024], [0032]-[0033]);
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Satou et al with concept of outputting predetermined caution information when it is determined that the font is to be substituted of Bell et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve substituting user-selectable fonts in printing device to facilitate print task, (Bell et al, [0001])

Regarding claim 11, Satou et al discloses method for controlling an image forming apparatus (fig. 1 item 10a, printer) that accepts an input of application data generated by predetermined application software or compatible application software compatible with the predetermined application software and that is capable of executing a print process based on the application data, the control method comprising (printer 10a receives a print preview application supported by printer 10a for inputting data such as ie font data or a 3d function of an application for replacing application ie font data or a 3d function of an application, previewing an application ie font data or a 3d function of an application and printing an images comprising, [0009]-[0011], [0025]-[0034]): 
analyzing the application data (system determines whether the application ie font data or a 3d function of an application is supported, [0025]-[0034]); 
determining whether a font included in the application data is to be substituted based on a result of the analysis (system determines whether the application ie font data or a 3d function of an application is to be replaced, [0009]-[0011], [0025]-[0034]); 
displaying, when it is determined that the font is to be substituted, a preview image based on post-substitution data obtained after the font is substituted (after font is replaced, display the replaced part font, [0009]-[0011], [0031]-[0034])
Satou et al does not specifically disclose concept of outputting predetermined caution information when it is determined that the font is to be substituted;
However, Bell et al specifically teaches concept of outputting predetermined caution information when it is determined that the font is to be substituted (when system determines font substitution is needed (when the determiner determines that the font is to be substituted), it sends a message (outputs predetermined caution information), [0015]-[0016], [0022]-[0024], [0032]-[0033]);
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Satou et al with concept of outputting predetermined caution information when it is determined that the font is to be substituted of Bell et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve substituting user-selectable fonts in printing device to facilitate print task, (Bell et al, [0001])

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al (US 2015/0077772) in view of Bell et al (US 2013/0063734) and further in view of Murakami et al (US 2020/0026396)
Regarding claim 5, Satou et al discloses image forming apparatus (fig. 1 item 10a, printer), wherein 
Satou et al and Bell et al do not specifically disclose concept of preview image display selectively displays a first enlarged image obtained by enlarging a first region which is a portion of the preview image including a portion corresponding to the substitution of the font or the preview image or simultaneously displays the first enlarged image and the preview image.
However, Murakami et al specifically teaches concept of preview image display selectively displays a first enlarged image obtained by enlarging a first region which is a portion of the preview image including a portion corresponding to the substitution of the font or the preview image or simultaneously displays the first enlarged image and the preview image (display preview image selected to enlarge at a first location based on the replacement of the image, [0046]-[0048], [0051-[0063]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Satou et al with concept of caution information outputter that outputs predetermined caution information when the determiner determines that the font is to be substituted of Bell et al and concept of preview image display selectively displays a first enlarged image obtained by enlarging a first region which is a portion of the preview image including a portion corresponding to the substitution of the font or the preview image or simultaneously displays the first enlarged image and the preview image of Murakami et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve distinguishing features of the image portion, (Murakami et al, [0005])

Regarding claim 6, Satou et al discloses image forming apparatus (fig. 1 item 10a, printer), wherein 
Satou et al and Bell et al do not specifically disclose concept of preview image display selectively displays a second enlarged image obtained by enlarging a second region in the preview image or the preview image or simultaneously displays the second enlarged image and the preview image, and
the second region is a portion including a protrusion corresponding portion in the preview image corresponding to a portion in which an object included in the post-substitution data is likely to protrude from a print range of the print process.
However, Murakami et al specifically teaches concept of preview image display selectively displays a second enlarged image obtained by enlarging a second region in the preview image or the preview image or simultaneously displays the second enlarged image and the preview image (display preview image selected to enlarge at a first location based on the replacement of the image, [0046]-[0048], [0051-[0063]), and
the second region is a portion including a protrusion corresponding portion in the preview image corresponding to a portion in which an object included in the post-substitution data is likely to protrude from a print range of the print process (preview image is at a position protruding at the replacement of the image data protruding from print range print process, [0046]-[0048], [0051-[0063]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Satou et al with concept of caution information outputter that outputs predetermined caution information when the determiner determines that the font is to be substituted of Bell et al and concept of preview image display selectively displays a second enlarged image obtained by enlarging a second region in the preview image or the preview image or simultaneously displays the second enlarged image and the preview image, and the second region is a portion including a protrusion corresponding portion in the preview image corresponding to a portion in which an object included in the post-substitution data is likely to protrude from a print range of the print process of Murakami et al. One of ordinary skill in the art would have been motivated to make this modification in order to improve distinguishing features of the image portion, (Murakami et al, [0005])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677